Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.         Claim 1 is objected to because of the following informalities:  “a rear support member of lower frame assembly” should be -- rear support member of the lower frame assembly--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
 2.             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
3.         Claims 1 and 3--4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, “frame assembly” in line 5 lacks antecedent basis. Is this a reference to ten upper frame assembly or the lower frame assembly?



    PNG
    media_image1.png
    1197
    980
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.          Claims 1 and 3-4 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Figs. 1-4 recited as a prior art in the current application, hereinafter Applicant Admitted Prior Art or AAPA. Regarding claim 1, as best understood, AAPA teaches a shingle cutting machine 101 comprising: a frame 103 including an upper frame 113 assembly and a lower frame assembly 115, wherein the upper frame assembly is pivotable relative to the lower frame assembly between a shingle loading position and a shingle cutting position; a front support member (119A; annotated Fig. 1 above)  of frame assembly; a rear support member (119B; annotated Dig. 1 above) of lower frame assembly; a vertically extending first leg (121A; annotated Fig. 1 above) engaged with the front member (119A); a vertically extending second leg (121B; annotated Fig. 1 above) engaging with the rear support assembly (119B); 
a receiving area defined in the lower frame assembly 115, said receiving area being adapted to receive at least one shingle 16 therein; an upper blade assembly 105 provided on the upper frame assembly; an opening (defined by the opening between the transversely extending members 42a-42b between the blades) defined by the upper assembly; a lower blade assembly 107 provided on the lower frame assembly; a blade body (130a, 13b) of the lower blade assembly 107; wherein the upper and 
             Regarding claim 3, AAPA teaches everything noted above including that the lower frame assembly 115 has a perimeter (defined by the perimeter that includes the legs 121 and also the retainer mechanism 111) and no portion of the collection area (which is within the retainer mechanism) extends outwardly beyond the perimeter. It should be noted that the claim does not call for a perimeter of the lower frame assembly pass through the four legs of the lower frame assembly. In this case, a perimeter of the lower frame assembly could be a perimeter that includes the walls 111a of the retaining mechanism 111 and the brackets that hold the retaining mechanism. See Fig. 1 in AAPA.    
             Regarding claim 4, AAPA teaches everything noted above including that  
the receiving area remains in a fixed orientation relative to the lower frame assembly 115. 

Claim Rejections - 35 USC § 103
      6.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.       Claims 1 and 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsai (2003/0037652 A1) in view of M. L. Best et al. (3,257,884), hereinafter Best. Regarding claim 1, as best understood, Tsai teaches a shingle cutting machine (or an apparatus capable of cutting shingles) comprising: a frame (defined by the base 1 and the structure on the base that houses bin 22 and retains the upper blade 44 and lower blade 42; Fig. 1) including an upper frame 25 assembly and a lower frame assembly 41, wherein the upper frame assembly is pivotable relative to the lower frame assembly between a shingle loading position and a shingle cutting position; a front support member (defined by the side of the lower  frame assembly 41 that is connected to one of the parallel walls which form the space 21 between them; Fig. 1) of frame assembly; a rear support member (defined by the other side of the lower frame assembly 41 that is connected to the other parallel wall on the base 1; Fig. 1) of lower frame assembly; a vertically extending structure (defied by the front parallel wall; Fig. 1) engaged with the front member; a vertically extending second structure (defined by the second parallel wall) engaging with the rear support assembly; a receiving area (defined by the top surface of the die 42), said receiving area being adapted of (or capable) to receive at least one shingle herein; an upper . 
It could be argued that Tsai does not explicitly teach that the first and second vertical structures are legs. However, Best teaches a front leg 1 engaging a front support member of a lower frame assembly 2; a rear leg 1 engaging a rear support member of the lower frame assembly 2; a collection area located between the legs 1 and a retaining mechanism positioned in the collection area (col. 2, lines 23-30). See Figs. 1-2 in Best. It would have been obvious to a person of ordinary skill in the art to form Tsai’s vertically standing structures or walls as a front and rear legs, as taught by Best, in order to reduce the material and cost of making the cutting apparatus.
             Regarding claim 3, Tsai teaches everything noted above including that the lower frame assembly 41 has a perimeter and no portion of the collection area 21 extends outwardly beyond the perimeter.  
             Regarding claim 4, Tsai teaches everything noted above including that  
the receiving area remains in a fixed orientation relative to the lower frame assembly 41. 


Response to Arguments
8.          Applicant’s argument that AAPA does not teach the limitations set forth in claim 1 is not persuasive. First, applicant does not specifies the specific limitation of claim 1 that is not taught by AAPA. Second, as stated above. AAPS teaches all the limitations set forth in claim 1. 

Conclusion
9.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Mori (4,499,805) teach an apparatus capable of cutting a shingle.  

10.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  March 30, 2021